Citation Nr: 1017093	
Decision Date: 05/07/10    Archive Date: 05/19/10

DOCKET NO.  05-05 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for Type II diabetes 
mellitus, to include as due to exposure to herbicides.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel




INTRODUCTION

The Veteran had active service with the U.S. Air force from 
September 1968 to December 1980, and from January 1983 to 
August 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a February 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The Board previously remanded this case in 
December 2006. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran contends that he was exposed to herbicides while 
serving in Korea and in Japan during service, and that this 
exposure led to the development of his current diabetes 
mellitus.  His service personnel records are somewhat 
conflicting as to his dates of service in Korea.  In the 
December 2006 remand, the Board noted that one of the 
personnel documents of record indicated that the Veteran 
served in Korea between July 1968 and August 1969 and in 
Japan from January 1975 to October 1978.  That document was a 
computerized summary indicating he served in Korea from July 
5, 1968 to August 4, 1969.  Following the remand, additional 
service personnel records were received which included the 
Veteran's DA Form 20 and his performance evaluations.  The DA 
Form 20 shows he actually served in Korea from July 5, 1970 
to August 5, 1971.  The Board notes that the latter document 
is clearly more probative than the computerized summary, as 
the summary would have the Veteran serving in Korea even 
prior to his entering service.  Moreover, the performance 
reports for the Veteran show that he was evaluated for his 
performance at Nellis Air Force Base in Nevada from September 
1968 to April 1970; his performance reports for the period 
from April 1970 to August 1971 are the first to show he was 
evaluated for his performance in Korea (at the Taegu Air 
Force Base).  Consequently, the records show the Veteran 
first served in Korea in 1970.  As to his service in Japan, 
the performance evaluations show he served at the Kadena Air 
Force Base in Okinawa from 1975 through 1977. 

The Veteran alleges that in Korea he served in areas close to 
the Demilitarized Zone (DMZ), namely Taegu (including Camp 
Henry), Osan, Kunsan, Seoul, Gwangju, "Youhansan" 
(presumably Yongsan, as there is no "Youhansan" in South 
Korea, whereas there is a U.S. base located in Yongsan), and 
Camp Humphreys.  The Board notes that the closest of those 
facilities to the DMZ is Seoul, at approximately 30 miles 
distance.

As to Japan, he alleges that, at the Kadena Air Force Base 
(while serving with the 18th Combat Support Group of the 18th 
Supply Squadron), he was exposed to herbicides because Agent 
Orange was stored there at a restricted access location 
nicknamed "The Orange Grove," an allegation somewhat 
supported by the statements of an individual purporting to be 
a supervisor at the time.  That individual, who refers to the 
defoliant as a "weapon of mass destruction" indicates that 
they had to refuel trucks in the vicinity of where the 
herbicides were stored, although he notes that they were not 
allowed access to the actual facility itself. 

In the December 2006 remand, the Board requested that the RO 
seek verification regarding the Veteran's assertion that he 
was exposed to herbicides when stationed at the Kadena Air 
Force Base, and, if more personnel records were received that 
showed he served near the DMZ, to consider further 
development.

Thereafter, in March 2007 the National Personnel Records 
Center (NPRC) indicated that there was no record of exposure 
to herbicides for the Veteran at the Kadena facility or 
during his service in Korea.  In May 2007, the NPRC provided 
all service personnel records in its possession for the 
Veteran; the RO determined that the records did not show 
service along the DMZ.

The RO thereafter contacted VA's Compensation & Pension 
Service for verification of the Veteran's claimed exposure to 
herbicides.  In a July 2009 response, a member of 
Compensation & Pension Service's policy staff explained that 
a listing of herbicide use and test sites outside Vietnam 
provided by the Department of Defense had been reviewed.  The 
response also noted that VA already acknowledged the use of 
herbicides along the Korean DMZ from April 1968 to July 1969, 
with exposure to herbicides conceded if a Veteran served 
during that time with certain units.  The July 2009 response 
indicated that the Department of Defense list does not show 
any use, testing, or storage of tactical herbicides such as 
Agent Orange at Kadena Air Force Base.  The response further 
indicated that, given the termination of tactical herbicide 
use in Vietnam in 1971 (with the remaining stores shipped to 
Johnston Island for disposal), it was unlikely that tactical 
herbicides would have been present at the Kadena facility in 
1975.

The response then went on to indicate that the Compensation & 
Pension Service had a new policy for those cases in which the 
claimed herbicide exposure location or dates are not on the 
Department of Defense list or the M21-1MR Korean DMZ list, 
namely, that the RO should refer the claim to the U.S. Army 
and Joint Services Records Research Center (JSRRC) for any 
information that could corroborate the Veteran's exposure to 
herbicides.  The record shows that the RO did not thereafter 
follow the suggestion that the JSRRC be contacted in this 
case.

Given that VA's Compensation & Pension Service specifically 
alluded, in the context of the instant appeal, to a new 
policy of referring the matter to the JSRRC, the Board finds 
that further development in required prior to adjudication of 
this appeal.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should review the file and 
prepare a summary of the Veteran's 
alleged exposures to herbicides during 
service in Korea and Japan, to include 
the Veteran's military units at the time 
of the exposures, the location of the 
exposures, the dates of exposures, and 
the Veteran's military occupational 
specialties at the time of exposures.  
This summary and a copy of the Veteran's 
DD Forms 214 and other service personnel 
records should be sent to the U. S. Army 
& Joint Services Records Research Center.  
The JSRRC should be provided with a copy 
of any information obtained above and 
should be requested to provide any 
additional information that might 
corroborate the Veteran's alleged 
exposure to herbicides.

2.  Thereafter, and after completing any 
additional indicated development, the 
issue of entitlement to service 
connection for diabetes mellitus should 
be readjudicated.  If the benefit sought 
on appeal remains denied, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond.

After the Veteran and his representative have been given an 
opportunity to respond to the supplemental statement of the 
case and the period for submission of additional information 
or evidence set forth in 38 U.S.C.A. § 5103(b) (West 2002) 
has expired, if applicable, the case should be returned to 
the Board for further appellate consideration, if otherwise 
in order.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.  No action is required of the 
Veteran until he is notified by the RO.  The Veteran and his 
representative have the right to submit additional evidence 
and argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009). 



_________________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

